DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7, 8, 10-12, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EUN et al. (WO 2014/205395).
Eun teaches a method of forming a glass electrochemical sensor comprising forming a plurality of electrode through glass vias (TGVs) in a glass substrate (page 10 line 1, page 15 lines 31-33); depositing an electrode material in the at least one of the plurality of electrode TGVs (page 9 line 34 – page 10 line 4, page 15 lines 33-34); hermetically sealing the electrode material in the at least one of the plurality of electrode TGVs with the glass substrate (page 10 lines 5-6); forming an electrode on a bottom surface of the glass substrate adjacent to the at least one of the plurality of electrode TGVs (page 16 lines 5-7); and electrically connecting the electrode to a top surface of the glass substrate through the electrode material in the at least one of the plurality of electrode TGVs (page 9 lines 24-30).  
Regarding claim 7, Eun teaches electrically connecting the electrode to a top surface of the glass substrate through the at least one of the plurality of electrode TGVs further comprises depositing a conductive material in the at least one of the plurality of electrode TGVs (page 9 lines 23-28).  
Regarding claim 8, Eun teaches the conductive material comprises copper (page 10 lines 1-2).  
Regarding claim 10, Eun teaches that the electrode may be made from any electrically conductive material (page 8 line 30) and teaches that copper is an electrically conductive material (page 10 lines 1-2). Copper is a noble metal.
Regarding claim 11, Eun teaches forming the plurality of electrode TGVs in the glass substrate further comprises forming the plurality of electrode TGVs with a laser (page 15 lines 32-33).  
Regarding claim 12, Eun teaches forming the plurality of electrode TGVs with a laser comprises a laser ablation process or a laser damage process to localized areas followed by etching of the localized areas (page 23 lines 31-32).  
Regarding claim 17, figure 1B shows forming at least two electrodes (16, 20) on the bottom surface of the glass substrate; wherein forming the plurality of electrode TGVs in the glass substrate includes: forming at least two electrode TGVs in the glass substrate, each of the at least two electrode TGVs corresponding to and electrically connecting to one of the at least two electrodes (see figure 1B). Figure 1B shows forming at least two contact TGVs in the glass substrate; and forming a connection bridge (42) between each of the at least two contact TGVs and at least one of the at least two electrode TGVs.  
Regarding claim 19, Eun teaches depositing a conductive material in the at least one of the plurality of electrode TGVs comprises depositing the conductive material by electroplating (page 9 line 34).  
Regarding claim 20, Eun teaches the glass substrate comprises borosilicate glass (page 16 line 20).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EUN et al. (WO 2014/205395) in view of ALLEN et al. (US 2015/0346138).
Eun teaches a method of forming a glass electrochemical sensor comprising forming a plurality of electrode through glass vias (TGVs) in a glass substrate (page 10 line 1, page 15 lines 31-33); depositing an electrode material in the at least one of the plurality of electrode TGVs (page 9 line 34 – page 10 line 4, page 15 lines 33-34); hermetically sealing the electrode material in the at least one of the plurality of electrode TGVs with the glass substrate (page 10 lines 5-6); forming an electrode on a bottom surface of the glass substrate adjacent to the at least one of the plurality of electrode TGVs (page 16 lines 5-7); and electrically connecting the electrode to a top surface of the glass substrate through the electrode material in the at least one of the plurality of electrode TGVs (page 9 lines 24-30).
Regarding claim 5, Allen teaches coupling the glass electrochemical sensor to a printed circuit board configured to detect a concentration of a gas (para. 0003).  It would have been obvious to one of ordinary skill in the art to modify the method of Eun to coupling the glass electrochemical sensor to a printed circuit board configured to detect a concentration of a gas because Eun teaches that the glass electrochemical sensor may be a gas sensor (page 21 line 8).
Regarding claim 6, Allen teaches forming a sensing port orifice in the glass substrate (101a in figures).  

Allowable Subject Matter
Claims 2-4, 13-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, although Eun teaches forming a cavity in a layer and bonding the layer to the bottom of the glass substrate such that the electrode is positioned within a cavity, Eun teaches that the layer is a eutectic bond ring composed of indium and gold and does not teach or suggest that the layer is glass.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741